                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


JUANEA L. BUTLER, individually and as               CIVIL ACTION
representative of all others similarly situated


v.                                                  NO. 18-6685


DENKA PERFORMANCE ELASTOMER, LLC, ET AL.            SECTION "F"


                          ORDER AND REASONS

     Before the Court is the plaintiff’s motion to remand for lack

of subject matter jurisdiction. For the reasons that follow, the

motion is DENIED.

                             Background

     This environmental tort litigation arises from the production

of neoprene, which allegedly exposes those near the manufacturing

plant to concentrated levels of chloroprene well above the upper

limit of acceptable risk, resulting in a risk of cancer more than

800 times the national average. People living and working in what

environmentalists and the media have dubbed “Cancer Alley” have

filed several lawsuits seeking, in some cases, damages, along with

injunctive relief in the form of abatement of chloroprene emissions

from their industrial neighbor, the Pontchartrain Works facility;
                                1
the only facility in the United States still manufacturing a

synthetic rubber called neoprene, which is made from chloroprene,

which the Environmental Protection Agency has classified as a

“likely human carcinogen.”

       This is one of several lawsuits that have been filed in state

court and removed to this Court.           Juanea L. Butler, on behalf of

a putative class, sued Denka Performance Elastomer LLC, E.I. DuPont

de    Nemours   and   Company,   the   State   of   Louisiana   through   the

Department of Environmental Quality, and the State of Louisiana

through the Department of Health.            Ms. Butler seeks to proceed

individually and as representative of a class of persons defined

as:

       (1) Those persons who, at any time from January 1, 2011
       through the present, have lived, worked, attended
       school, and/or actually resided within a geographical
       boundary of St. John the Baptist Parish (hereinafter
       referred to as “St. John”), starting at the northwest
       corner of zip code 70084, then proceeding eastward along
       I-10 through zip code 70084 and the southside part of
       zip code 70068, to the northeast corner of the class
       boundary where Interstate-10 meets the St. John line
       within zip code 70068 of St. John, then proceeding
       southward within St. John along the St. John boundary
       line over the Mississippi River and through zip code
       70057 in St. John to LA Hwy. 3127 within zip code 70049,
       to the southwest corner of the class boundary where LA
       Highway 3127 meets the St. John parish line within zip
       code 70049, then proceeding northward within St. John
       along the St. John parish line, through zip codes 70049,
       70090 70051, and 70084 to I-10 within zip code 70084
       (hereinafter referred to as “defined areas”); and

                                       2
     (2) Who experienced one or more of the following physical
     symptoms:   headaches;    sinus   problems;    dizziness;
     insomnia; trouble breathing; respiratory irritation, or
     other respiratory problems; chest pains; acute cardiac
     palpitations; acute gastrointestinal disorder; acute
     bronchitis; acute onset of asthma; exacerbation of pre-
     existing asthma; fatigue; nausea; skin rash; temporary
     hair loss; chronic coughing; chronic nasal discharge;
     chronic   cardiovascular    disorder;    chronic   throat
     irritation; chronic eye irritation; chronic thyroid
     disorder; anxiety; and depression, resulting from their
     exposure to chloroprene or other chemical substance
     released from the Pontchartrain Works Facility.


Plaintiffs, who live, work, or attend school within 5.5 miles of

the PWF, allege that they are regularly exposed to unsafe levels

of chloroprene emitted from the facility, which exposes them to a

high risk for developing cancer. 1    Ms. Butler and the putative

class seek damages in addition to declaratory relief, as well as

an injunction, enjoining Denka from emitting chloroprene at a level

exceeding .2 micrograms per cubic meter.




1 Ms. Butler in particular alleges that, over the past 16 years,
she has lived and worked in close proximity to the PWF, and that
she has experienced the following symptoms, which she attributes
to chloroprene exposure: acute bronchitis; coughing; throat
irritation; redness; swelling; nasal blockage, congestion, and
sneezing; sinusitis, nasal polyps; exacerbation of pre-existing
asthma; shortness of breath; wheezing; rhinosinusitis; thyroid
enlargement; cardiac problems; nausea; vomiting; headaches;
fatigue; epistaxis (nose bleeds); anxiety; depression; insomnia;
temporary hair loss.

                                3
     Ms. Butler alleges that Denka and DuPont could have prevented

the excessive chloroprene emissions but negligently failed to do

so, failed to disclose or warn the community of the high risk of

exposure, and failed to timely install necessary equipment to

reduce   emissions;      that   Denka/DuPont   had    material    safety   data

sheets related to the harmful effects of exposure; and that the

ultrahazardous activity calls for absolute liability pursuant to

Louisiana Code of Civil Procedure article 2315.              Ms. Butler also

alleges that, to the extent the claims for such remedies become

mature, Denka and DuPont would be liable for damages caused by

their conduct, including but not limited to the cost of testing

class members for exposure to chloroprene, the cost of research to

determine    the       carcinogenicity   of    exposure      to   chloroprene

emissions, medical monitoring for development of cancer and other

maladies    due   to    chloroprene,   treatment     of   physical   symptoms,

compensation for reasonable and justified fear of cancer due to

chloroprene exposure. 2




2 As for the Department of Environmental Quality and Department of
Health, the plaintiffs allege that it did not timely or adequately
issue a press release warning the public of the dangers and
consequences of chloroprene emissions despite receiving notice
from the EPA of the excessive emissions. It is alleged that LDEQ
attempted to cover up or shield Denka from liability and has failed
to uphold its affirmative statutory duty to conduct routine
sampling and testing of the hazardous waste material or toxic
chemicals. And, it is alleged, that the DOH failed to investigate
                                 4
     Denka and DuPont removed the case to this Court, invoking

this Court’s jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d).     Ms. Butler now moves to remand.

                                   I.
                                   A.
     Once a case has been removed, the removing party bears the

burden of proving that the court has jurisdiction to hear the case.

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Ordinarily, any doubt as to the propriety of removal should be

resolved in favor of remand. Gutierrez v. Flores, 543 F.3d 248,

251 (5th Cir. 2008).    However, “no antiremoval presumption attends

cases invoking [the Class Action Fairness Act], which Congress

enacted to facilitate adjudication of certain class actions in

federal court.”   Dart Cherokee Basin Operating Co., LLC v. Owens,

135 S. Ct. 547, 554 (2014)(citation omitted).

     “Congress    enacted   [the   Class         Action   Fairness   Act]   to

encourage   federal    jurisdiction       over    interstate   class   action

lawsuits of national interest.”           Preston v. Tenet Healthsystem

Mem’l Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007).              Because

this case was removed pursuant to the Class Action Fairness Act,



the cause of symptoms after two dozen students complained of
illness since relocating to a school near PWF.

                                      5
28 U.S.C. § 1332(d), the Court has diversity jurisdiction if there

is minimal diversity (if “any member of a class of plaintiffs is

a citizen of a State different from any defendant”), a class of

100 or more members, and more than $5,000,000 in controversy.                   28

U.S.C. § 1332(d)(2), (d)(5). The removing party bears the burden

of establishing jurisdiction under CAFA.               Preston, 485 F.3d at

797.

       CAFA invests a federal court with subject matter jurisdiction

over a “mass action” where monetary claims of 100 or more persons,

involving common questions of law or fact, are proposed to be tried

jointly.    28    U.S.C.   §    1332(d)(11)(B)(i).          Each        individual

plaintiff’s claims must meet the $75,000.00 jurisdictional amount

in controversy and an aggregate amount in controversy of $5 million

must also be met. Id.; Id. at § 1332(d)(6). A court may not exercise

supplemental     jurisdiction   over       claims   that   fail    to    meet   the

individual $75,000.00 requirement even if other claims in the mass

action meet $75,000.00. Hood ex rel. Miss v. JP Morgan Chase &

Co., 737 F.3d 78, 88 n.9 (5th Cir. 2013).

                                       B.

       The removing defendants submit that this Court has CAFA

jurisdiction because there is minimal diversity of citizenship

between the plaintiff class and the defendants, the proposed class

                                       6
includes more than 100 putative members, and the aggregate amount

in   controversy    exceeds    $5,000,000,            exclusive    of   interest       and

costs.     The Court agrees; the removing defendants have met their

burden of establishing that this Court has jurisdiction under CAFA.

      First, CAFA requires only minimal diversity of citizenship,

where “any member of a class of plaintiffs is a citizen of a State

different from any defendant.”            Because Butler is a resident of

LaPlace,    Louisiana    and   DuPont     is      a    citizen     of   its    state   of

incorporation      and   the   location      of       its   corporate    headquarters

(both, Delaware), minimal diversity exists for the purposes of

CAFA.     Butler does not dispute this. 3

      Second, CAFA permits removal of class actions with at least

100 putative class members.         Butler alleges that there are “tens

of thousands” of putative class members.                    DuPont points out that

this estimate comports with publicly available data from the Census

Bureau,    which   indicated    that    as     of      July   1,   2017,      the   total

population of St. John the Baptist Parish was 43,441. 4                        The size



3 Butler’s arguments -- that the presence of a state or state agency
as a defendant destroys diversity or that a state’s lack of
citizenship bars federal jurisdiction -- have no bearing on the
jurisdictional analysis here.       It is undisputed that minimal
diversity exists, which is all that CAFA requires.
4 DuPont  notes that the number of named plaintiffs in related
chloroprene cases, all of whom appear to be purported members of
Butler’s putative class, totals nearly 4,000.
                                  7
of Butler’s proposed class exceeds CAFA’s numerosity requirement

of 100.

      Third, CAFA confers jurisdiction over matters in which “the

matter in controversy exceeds the sum or value of $5,000,000.”            28

U.S.C. § 1332(d)(2). “[T]he claims of the individual class members

shall be aggregated” to determine the amount in controversy.              Id.

at   §    1332(d)(6).        “A   removing     defendant   can     meet   its

[preponderance] burden of demonstrating the amount in controversy

by   showing   that    the   amount   is   ‘facially   apparent’   from   the

plaintiffs’ pleadings alone, or by submitting summary-judgment-

type evidence.”       Robertson v. Exxon Mobil Corp., 814 F.3d 236, 240

(5th Cir. 2015)(citations omitted).          Adopting the test articulated

by the Seventh Circuit, the Fifth Circuit has instructed:

            The removing party, as the proponent of federal
      jurisdiction, bears the burden of describing how the
      controversy exceeds $5 million. This is a pleading
      requirement, not a demand for proof. Discovery and trial
      come later. A removing defendant need not confess
      liability in order to show that the controversy exceeds
      the threshold. The removing party's burden is to show
      not only what the stakes of the litigation could be, but
      also what they are given the plaintiff's actual
      demands....   The   demonstration   concerns  what   the
      plaintiff is claiming (and thus the amount in
      controversy between the parties), not whether the
      plaintiff is likely to win or be awarded everything he
      seeks. Once the proponent of federal jurisdiction has
      explained plausibly how the stakes exceed $5 million,
      then the case belongs in federal court unless it is
      legally impossible for the plaintiff to recover that
      much.
                                       8
Berniard v. Dow Chemical Co., 481 Fed. Appx. 859, 862 (5th Cir.

2015)(citation omitted)(quoting Spivey v. Vertrue, Inc., 528 F.3d

982, 986 (7th Cir. 2008)).

       Here, the defendants submit that it is facially apparent that

CAFA’s aggregate amount in controversy requirement is met.               That

tens    of   thousands     of    plaintiffs    seek    injunctive   relief,

compensatory    damages,    punitive    damages,      and   attorney’s   fees

resulting    from   past   (since   2011)     and   continuing   chloroprene

exposure from the PWF satisfies the necessary pled amount in

controversy requirement.        See Frazier v. Pioneer Americas LLC, 455

F.3d 542, 545 (5th Cir. 2006)(“we are satisfied that the petition,

seeking damages for severe injuries suffered by at least 500 people

and attorneys’ fees, makes it ‘facially apparent’ that at least $5

million is in controversy, in the aggregate.”). 5

       To be sure, CAFA mandates that the Court lacks jurisdiction

over any plaintiff whose individual damages do not exceed $75,000.

As another Section of this Court has observed, however, it is an

open question in the Fifth Circuit whether the removing defendants

must show that only one, or at least 100 plaintiffs, seek more

than $75,000 to satisfy CAFA’s amount in controversy requirement.



5Whether the actual amount and the pled amount are the same can
only be determined at trial on the merits.
                                9
See Robertson v. Chevron USA, Inc., No. 15-874, 2016 WL 3667153,

at *6 (E.D. La. July 11, 2016)(citing Hood ex rel. Mississippi v.

JP Morgan Chase & Co., 737 F.3d 78, 86 n. 4 (5th Cir. 2013)).

Here, the defendants have shown that it is facially apparent that

at least one plaintiff’s request for injunctive relief coupled

with requests for punitive and compensatory damages 6 as well as

attorney’s fees exceeds the $75,000 jurisdictional threshold. 7 And

the   plaintiff   does   not   identify    which     individual    plaintiffs’

claims   (if   any)   should   be   remanded   for    failure     to   meet   the

individual amount in controversy requirement. 8

                                     II.

      Butler’s argument that the Eleventh Amendment bars removal

here is incorrect and, now, moot.           The state agency defendants



6 Each plaintiff seeks damages for past, present, and future
physical injuries, emotional distress, pain and suffering, lost
wages, medical expenses and pharmaceuticals, loss of enjoyment of
life, expert fees and expenses, and attorney’s fees, as well as
seeking damages for fear of cancer, lost earning capacity, medical
monitoring, and punitive damages.
7 Unlike other putative class actions removed to this Court from

state court (and later remanded), there is no binding stipulation
filed by the plaintiffs that would restrict the amount of recovery.
8 The Court notes that each of the plaintiffs in putative class

actions previously remanded specifically renounced recovery in
excess of the $75,000 threshold; it would therefore appear that
none of those plaintiffs may be included in Butler’s proposed class
because this Court lacks jurisdiction over any plaintiff that does
not individually exceed the $75,000 individual amount in
controversy requirement.
                                 10
have waived Eleventh Amendment immunity from suit in federal court

in this case. The plaintiff advances several irrelevant arguments,

which the Court need not address.

       Finally, the plaintiff does not attempt to show that any of

the CAFA exceptions to federal jurisdiction divest the Court of

subject matter jurisdiction.            Preston, 485 F.3d at 797 (“the

parties moving to remand the class action to state court must prove

that   the   CAFA   exceptions   to    federal   jurisdiction   divest   the

district court of subject matter jurisdiction.”).

       Accordingly, IT IS ORDERED: that the plaintiff’s motion to

remand is DENIED.




                       New Orleans, Louisiana, January 3, 2019


                                      ______________________________
                                            MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE




                                       11
